                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


BRADLEY WEBSTER,

              Plaintiff,                                  No. 19-10540

v.                                                        Hon. Nancy G. Edmunds

BLOOMFIELD HILLS PUBLIC
SCHOOL DISTRICT,
CHRISTINE BARNETT,
and KELLY BOHL,

           Defendants.
_______________________________________/

              ORDER DISMISSING PLAINTIFF'S STATE LAW CLAIMS

       Plaintiff Bradley Webster filed suit against Defendants Bloomfield Hills Public

School District, Christine Barnett, and Kelly Bohl in this Court on February 22, 2019.

Plaintiff’s complaint brings age discrimination and retaliation claims pursuant to both

the Age Discrimination in Employment Act (“ADEA”) and Michigan’s Elliott-Larsen Civil

Rights Act (“ELCRA”). Since the parties to this matter are nondiverse, this Court

declines to exercise supplemental jurisdiction over the latter claims so as to avoid jury

confusion. See 28 U.S.C. § 1367(c)(4); Moor v. Cty. of Alameda, 411 U.S. 693, 716

(1973); Padilla v. City of Saginaw, 867 F. Supp. 1309, 1315 (E.D. Mich. 1994); see

also Provenzano v. LCI Holdings, Inc., 663 F.3d 806, 818 (6th Cir. 2011) (observing

that the causation standard for claims brought under the ADEA is different than that

for the same claims brought under the ELCRA).

       Thus, pursuant to 28 U.S.C. § 1367(c), Plaintiff's claims of discrimination and

retaliation in violation of Michigan’s Elliott-Larsen Civil Rights Act found in Counts III,
IV, V, and VI of his complaint are hereby DISMISSED WITHOUT PREJUDICE. The

Court will retain jurisdiction over Plaintiff’s federal claims only.

       SO ORDERED.



                                     s/Nancy G. Edmunds
                                     Nancy G. Edmunds
                                     United States District Judge

Dated: February 26, 2019


I hereby certify that a copy of the foregoing document was served upon counsel of
record on February 26, 2019, by electronic and/or ordinary mail.

                                     s/Lisa Bartlett
                                     Case Manager

 
